Sherwood, J.
— This proceeding was instituted in the St. Charles circuit court, having for its object the enforcement of a resulting trust and for an accounting. As the substance of the evidence will accompany this ■opinion, it is unnecessary to encumber it with the details of the testimony. It will only be requisite, therefore, to state in brief the deductions we make from that testimony, and our reasons therefor.
I. The admissions made by the defendant when testifying, as well as other testimony in the cause, establishes, beyond doubt or question, the existence of fiduciary relations between the plaintiff and the defendant. It cannot be doubted that those relations existed at the time of the purchase of the property by Field, and that if the defendant, instead of Field, had made that purchase, the property bought in the first instance would have borne the impress and felt the force of those fiduciary relations. But the complexion of this case is no ways altered, because of defendant taking the bar*598gain of Field off his hands. He remained a fiduciary until the purchase from Field was fully consummated, and he could no more throw off the trust he had assumed by purchasing from Field, than if he had bought directly at the sale. And his own admissions made, when on the witness stand, show that when he bought-from Field, paid him one hundred dollars, and took his receipt, he was still acting in his voluntary assumed capacity of trustee for the protection of his sister’s interests.
II. But aside from any question of fiduciary relations, the evidence is sufficient to establish a resulting-trust in behalf of the plaintiff. Such trusts are not within the statute of frauds (R. S., sec. 2512 ; Grove v. Fulsome, 16 Mo. 543; Cason v. Cason, 28 Mo. 47), and parol evidence may, therefore, be used to establish them. It is true, such evidence must be well nigh conclusive in its character; but the main point, the controlling question in inquiries of this nature, is the ownership of the purchase money. If such ownership be established by parol in such manner as to leave no room for reasonable doubt in the mind of the chancellor, the resulting’ trust springs into being by implication of law, and follows the ownership of the money. There is no dispute in this case-as to the ownership of the stock in question, and the only matter really in dispute was whether it was loaned to-defendant by plaintiff. On this point, the direct testimony on the part of plaintiff, as well as the acts of the defendant, are inconsistent with the idea of a loan and repugnant thereto. It must be obvious that the circumstances of this case differ, and differ widely, from those which formed the bases of adjudications cited by counsel for defendant. We still adhere to those adjudications, but hold, also, that the ownership of the stock, having been unquestionably established to be in the plaintiff, and no loan having been satisfactorily proven by defendant, the usual results must follow such a state-*599of facts. And the same rule holds as to a portion of the purchase money as to all of it, the resulting trust keeping tally with the ratio of ownership. Baumgartner v. Guessfield,' 38 Mo. 36.
III. It is urged by plaintiff that the appeal in this cause was taken long prior to the filing of the bill of exceptions; that though that bill was filed during the term, that the circuit court had no jurisdiction to act after appeal granted, and, therefore, the court of appeals had nothing to act upon. We have ruled to 'the contrary of this position in State v. Lewis, 71 Mo. 170.
The judgment of the court of appeals is reversed, and that of the circuit court affirmed.
All concur.